

115 HR 4277 IH: Waiver of Emergency Payments Act
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4277IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Mr. Gutiérrez (for himself and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure that the Federal share of the costs of certain assistance relating to Hurricanes Irma and
			 Maria is 100 percent, and for other purposes.
	
 1.Short titleThis Act may be cited as the Waiver of Emergency Payments Act. 2.Federal share of assistanceNotwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance, provided for Puerto Rico in connection with Hurricanes Irma and Maria under sections 403, 404, 406, 407, and 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5170c, 5172, 5173, and 5174) shall be 100 percent of the eligible costs under such sections.
		